UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended June 30, 2016 or ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-09273 MOCON, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0903312 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 7500 Mendelssohn Avenue North, Minneapolis, Minnesota 55428 (Address of principal executive offices) (Zip code) (763) 493-6370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer (do not check if a smaller reporting company) ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐ NO ☒ As of August 2, 2016, we had 5,798,603 common shares issued and outstanding. MOCON, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarter Ended June 30, 2016 Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets June 30,2016 (Unaudited) and December31, 2015 1 Condensed Consolidated Statements of Income (Unaudited) Three and six-months ended June 30, 2016 and 2015 2 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three and six-months ended June 30, 2016 and 2015 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Six-months ended June 30, 2016 and 2015 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities, Use of Proceeds and Issuer Purchases of Equity Securities 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 Exhibit Index 27 In this report, references to “MOCON,” “the Company,” “we,” “our,” or “us,” unless the context otherwise requires, refer to MOCON, Inc. and its subsidiaries. All trademarks or trade names referred to in this report are the property of their respective owners. PART I. FINANCIAL INFORMATION Item 1. Financial Statements MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (expressed in thousands, except share amounts) June 30, (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ 6,789 $ 6,344 Trade accounts receivable, less allowance for doubtful accounts of $165 in 2016 and $141 in 2015 10,449 8,786 Other receivables 296 326 Inventories 7,655 7,790 Prepaid income taxes 260 559 Prepaid expenses, other 962 897 Total current assets 26,411 24,702 Property, plant and equipment, net of accumulated depreciation of $8,289 in 2016 and $8,154 in 2015 5,588 5,995 Goodwill 7,508 7,437 Intangible assets, net 8,636 8,986 Other assets 90 88 Deferred income taxes 212 211 TOTAL ASSETS $ 48,445 $ 47,419 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current maturities of notes payable $ 60 $ 65 Accounts payable 3,048 3,033 Accrued compensation and related expenses 3,860 3,969 Other accrued expenses 1,086 811 Accrued product warranties 232 223 Dividends payable 637 637 Deferred revenue 1,436 862 Total current liabilities 10,359 9,600 Revolving lines of credit 2,350 2,793 Notes payable 65 93 Obligations to former employees 35 34 Deferred income taxes 1,051 1,227 Accrued income taxes 201 201 Total noncurrent liabilities 3,702 4,348 Total liabilities 14,061 13,948 Shareholders' equity: Capital stock – undesignated. Authorized 3,000,000 shares; none issued and outstanding in 2016 and 2015 - - Common stock – $0.10 par value. Authorized 22,000,000 shares; issued and outstanding 5,798,103 shares in 2016 and 5,792,126 shares in 2015 580 579 Additional paid-in capital 7,829 7,412 Retained earnings 30,628 30,700 Accumulated other comprehensive loss ) ) Total shareholders' equity 34,384 33,471 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 48,445 $ 47,419 See accompanying notes to condensed consolidated financial statements. -1- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited - expressed in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenue: Products $ 12,244 $ 12,032 $ 23,628 $ 24,201 Services 2,702 2,338 5,514 4,842 Consulting 685 679 1,219 1,366 Total revenue 15,631 15,049 30,361 30,409 Cost of revenue: Products 5,085 5,497 10,055 10,783 Services 1,294 1,016 2,468 2,064 Consulting 481 511 963 1,058 Total cost of revenue 6,860 7,024 13,486 13,905 Gross profit 8,771 8,025 16,875 16,504 Selling, general and administrative expenses 5,870 5,707 12,008 11,978 Research and development expenses 1,298 1,126 2,501 2,195 Realignment Expense 750 128 750 128 Operating income 853 1,064 1,616 2,203 Other income (expense), net 309 ) 274 138 Income before income taxes 1,162 951 1,890 2,341 Income tax expense 373 305 613 787 Net income $ 789 $ 646 $ 1,277 $ 1,554 Net income per common share: Basic $ 0.14 $ 0.11 $ 0.22 $ 0.27 Diluted $ 0.14 $ 0.11 $ 0.22 $ 0.27 Weighted average common shares outstanding: Basic 5,794 5,750 5,793 5,746 Diluted 5,817 5,846 5,813 5,840 Cash dividends declared per common share $ 0.11 $ 0.11 $ 0.22 $ 0.22 See accompanying notes to condensed consolidated financial statements. -2- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited - expressed in thousands) Three Months Ended June 30, Six Months Ended June 30, Net income $ 789 $ 646 $ 1,277 $ 1,554 Other comprehensive income (loss): Cumulative translation adjustment ) 520 567 ) Comprehensive income (loss) $ 459 $ 1,166 $ 1,844 $ ) See accompanying notes to condensed consolidated financial statements. -3- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - expressed in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ 1,277 $ 1,554 Adjustments to reconcile net income to net cash provided by operating activities: Share-based compensation expense 375 322 Change in fair value of derivative instrument - (3 ) (Gain) Loss on disposition of long-term assets 63 ) Gain on sale of business ) - Depreciation and amortization 1,387 1,220 Deferred income taxes ) ) Excess tax benefit from employee stock plans (2 ) (2 ) Changes in operating assets and liabilities: Trade accounts receivable, net ) 511 Other receivables 37 7 Inventories 131 ) Prepaid income taxes ) 432 Prepaid expenses, other ) ) Accounts payable 176 ) Accrued compensation and related expenses ) ) Other accrued expenses 39 293 Accrued product warranties 8 20 Accrued income taxes 354 294 Deferred revenue 571 281 Net cash provided by operating activities 1,499 2,127 Cash flows from investing activities: Proceeds from sale of business 500 - Purchases of property, plant and equipment ) ) Proceeds from sale of property and equipment 50 54 Cash paid for patents and other intangible assets ) ) Other - (2 ) Net cash provided by (used in) investing activities 160 ) Cash flows from financing activities: Proceeds from the revolving lines of credit 1,100 11,730 Payments on the revolving lines of credit ) ) Payments on notes payable and seller financed note payable ) ) Proceeds from the exercise of stock options 41 149 Excess tax benefit from employee stock plans 2 2 Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 494 ) Net increase (decrease) in cash and cash equivalents 445 ) Cash and cash equivalents: Beginning of period 6,344 6,332 End of period $ 6,789 $ 6,019 Supplemental disclosures of cash flow information: Cash paid during the period for income taxes $ 304 $ 229 Cash paid during the period for interest $ 41 $ 67 Supplemental schedule of noncash investing and financing activities: Dividends accrued $ 638 $ 633 Purchases of prepaid expenses, fixed assets and intangibles in accounts payable $ 94 $ 123 Transfers of inventory to fixed assets $ 94 $ 28 The Company sold a portion of the business on May 18, 2016. The reconciliation of cash received and assets removed is as follows (in thousands): Proceeds from sale of business $ 500 Goodwill ) Property, Plant, and Equipment, net ) Inventory ) Other Assets and Liabilities ) Total gain on sale of business $ 352 See accompanying notes to condensed consolidated financial statements. -4- MOCON, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED JUNE 30, 2016 (Unaudited) Note 1 – Condensed Consolidated Financial Statements The condensed consolidated balance sheet as of June 30, 2016, the condensed consolidated statements of income and comprehensive income (loss), for the three and six-months ended June 30, 2016 and 2015 have been prepared in accordance with accounting principles generally accepted in the United States of America. These interim unaudited condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows at June 30, 2016, and for all periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. Certain amounts have been reclassified from the prior year presentation to conform to the current year presentation. The results of operations for the three and six-month period ended June 30, 2016 are not necessarily indicative of operating results for the full year. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the fiscal year ended December31, 2015, previously filed with the Securities and Exchange Commission. MOCON Inc. and its subsidiaries, develops, manufacturers and markets measurement, analytical, monitoring and consulting services for customers in the barrier packaging, food, pharmaceutical, consumer products, industrial hygiene, environmental, air quality monitoring, oil and gas exploration and other industries throughout the world. We report our operating segments as Package Testing Products and Services (“Package Testing”), Permeation Products and Services (“Permeation”), and Industrial Analyzers Products and Services and Other (“Industrial Analyzers and Other”) for financial reporting purposes. Principles of Consolidation The consolidated financial statements include our accounts and our wholly-owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Note 2 – Sale of Business On January 14, 2016, we entered into an Asset Purchase Agreement, as amended on May 18, 2016 (the “Agreement”) with Volatile Analysis Corporation (“VAC”) pursuant to which we agreed to sell to VAC the assets exclusively used in its business of providing equipment and analytical chemistry services and related formulation, product development, and consulting services, primarily focused on identification of odors and aromas. This business was included in our Permeation segment and conducted from our Round Rock, Texas facility. The purchase and sale of the assets was finalized and closed on May 18, 2016. We received proceeds of $500,000 resulting in a realized gain of $352,000, which is included in other income (expense), net on the consolidated income statement. The remaining $800,000 owed by VAC in accordance with the Agreement will be recognized on the cost recovery method upon receipt. This business does not qualify for discontinued operations or available for sale treatment since it does not represent a strategic shift that had or will have a major effect on our operations and financial results. -5- Note 3 – Inventories Inventories consist of the following (expressed in thousands): June 30, December 31, Finished products $ 1,891 $ 1,366 Work-in-process 1,915 2,375 Raw materials 3,849 4,049 Total Inventory $ 7,655 $ 7,790 Note 4 – Net Income Per Common Share Basic net income per common share is computed by dividing net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per common share is computed using the treasury stock method to compute the weighted average common stock outstanding assuming the conversion of potential dilutive common shares. The following table presents a reconciliation of the denominators used in the computation of net income per common share – basic, and net income per common share – diluted, for the three and six-months ended June 30, 2016 and 2015 (expressed in thousands): Three Months Ended June 30, Six Months Ended June 30, Weighted shares of common stock outstanding - basic 5,794 5,750 5,793 5,746 Dilutive impact of share-based awards 23 96 20 94 Weighted shares of common stock outstanding - diluted 5,817 5,846 5,813 5,840 Outstanding stock options totaling 634,635 and 201,950 for the three-months ended June 30, 2016 and June 30, 2015, respectively, and 659,635 and 246,250 for the six-months ended June 30, 2016 and June 30, 2015, respectively, were excluded from the net income per common share calculation because the shares would be anti-dilutive. Note 5 – Goodwill and Intangible Assets The changes in the carrying amount of goodwill for the six-month period ended June 30, 2016 were as follows (expressed in thousands): Package Testing Permeation Industrial Analyzers & Other Total Balance as of December 31, 2015 $ 4,967 $ 1,860 $ 610 $ 7,437 Foreign currency translation 101 27 - 128 Sale of business - ) - ) Balance as of June 30, 2016 $ 5,068 $ 1,830 $ 610 $ 7,508 We test goodwill for impairment annually at the reporting unit level using a fair value approach. We will perform our annual impairment test for goodwill in the fourth quarter or earlier if impairment indicators are identified. -6- Other intangible assets (all of which are being amortized except projects in process) are as follows (expressed in thousands): As of June 30, 2016 Cost Accumulated Amortization Net Patents $ 1,939 $ ) $ 1,466 Trademarks and trade names 3,385 ) 2,542 Developed technology 6,256 ) 3,302 Customer relationships 732 ) 386 Internally developed software 1,085 ) 876 Other intangibles 214 ) 64 $ 13,611 $ ) $ 8,636 As of December 31, 2015 Cost Accumulated Amortization Net Patents $ 1,844 $ ) $ 1,405 Trademarks and trade names 3,321 ) 2,570 Developed technology 6,121 ) 3,570 Customer relationships 716 ) 418 Internally developed software 1,085 ) 931 Other intangibles 214 ) 92 $ 13,301 $ ) $ 8,986 Total amortization expense for the three-months ended June 30, 2016 and June 30, 2015 was $295,000 and $295,000, respectively, and $588,000 and $590,000, respectively, for the six-months ended June 30, 2016 and June 30, 2015. Projects in process are not amortized until the patent or trademark is granted by the regulatory agency or the asset is ready for use. Estimated amortization expense for the remainder of 2016 and each of the four succeeding fiscal years and thereafter based on the intangible assets as of June 30, 2016 is as follows (expressed in thousands): $ 587 1,148 1,116 1,111 1,110 2021 & Thereafter 2,922 $ 7,994 -7- Note 6 – Accumulated Other Comprehensive Income (Loss) Adjustments to accumulated other comprehensive income (loss) consist of the following (expressed in thousands): Three Months Ended June 30, Six Months Ended June 30, Beginning balance $ ) $ ) $ ) $ ) Foreign currency translation adjustments ) 520 567 ) Accumulated other comprehensive loss $ ) $ ) $ ) $ ) Note 7 – Warranty We provide a warranty for most of our products. Warranties are generallyfor periods ranging from ninety days to one year, and cover parts and labor for non-maintenance repairs. Operator abuse, improper use, alteration, damage resulting from accident, or failure to follow manufacturer’s directions are excluded from warranty coverage. Warranty expense is accrued at the time of sale based on historical claims experience. Generally, warranty reserves are also accrued for special rework campaigns for known major product modifications. We also offer extended warranty service contracts for select products when the factory warranty period expires. Warranty provisions and claims for the three and six-months ended June 30, 2016 and June 30, 2015 were as follows (expressed in thousands): Three Months Ended June 30, Six Months Ended June 30, Beginning balance $ 242 $ 354 $ 223 $ 285 Warranty provisions 61 16 205 217 Warranty claims ) Ending Balance $ 232 $ 293 $ 232 $ 293 Note 8 – Debt Notes payable consists of the following (expressed in thousands): June 30, December 31, Capital Leases $ 125 $ 158 Less current portion of long-term notes payable 60 65 Total long-term notes payable $ 65 $ 93 In the U.S., we have a $10.0 million secured revolving line of credit with a maturity date of August 26, 2018. Interest is charged monthly at one-month LIBOR (0.47 percent) plus 1.5 percent which totaled 1.97 percent at June 30, 2016 and 1.74 percent at December 31, 2015. The line of credit is secured by our assets with the exception of the number of shares of outstanding stock of Dansensor that exceeds 65 percent of the shares outstanding. We had $2.4 million and $2.8 million outstanding on the line of credit at June 30, 2016 and December 31, 2015. Additionally, Dansensor has a DKK 10 million (approximately $1.5 million) available line of credit of which no amounts were outstanding as of June 30, 2016 and December 31, 2015 . Outstanding borrowings on the Denmark line of credit are charged interest at 4.35 percent per year. -8- We are subject to various financial and restrictive covenants in the bank Credit Agreement, including maintaining certain financial ratios and limits on incurring additional indebtedness, acquisitions, making capital and lease expenditures and making share repurchases. We are in compliance with our debt covenants at June 30, 2016 and expect to remain in compliance through the next twelve months . As of June 30, 2016, the future minimum principal payments of the notes payable for the remainder of 2016 and each of the three succeeding fiscal years to the maturity of the note are as follows (expressed in thousands): Minimum principal Payments $ 33 56 36 Total $ 125 Note 9 – Realignment Expenses During 2015, we implemented a Realignment Plan in order to simplify our business structure by reducing the number of legal entities and by combining the sales and marketing teams of our Package Testing and Permeation segments under common leadership. As of December 31, 2015, approximately $483,000 was included in Accrued Compensation and related expenses and approximately $137,000 was included in Accounts payable on the consolidated balance sheet. During the three months ended June 30, 2016, managementconcluded to eliminate the chief operating officer position and a divisional executive position. These two positions have severance agreements for the payment upon the occurrence of certain termination events. As a result, $750,000 of realignment expense was recognized during the three and six-months ended June 30, 2016. Amounts accrued, realignment expense and cash payments for the three and six-months ended June 30, 2016 and June 30, 2015 were as follows (expressed in thousands): Three Months Ended June 30, Six Months Ended June 30, Beginning Balance $ 112 $ - $ 620 $ - Realignment Expense 750 128 750 128 Cash Payments ) - ) - Ending Balance $ 806 $ 128 $ 806 $ 128 As of June 30, 2016, approximately $806,000 is included in Accrued compensation and related expenses on the consolidated balance sheet and is expected to be paid bythe end of2017. Note 10 – Income Taxes Our provision for income tax expense was 32 percent of income before income taxes for each of the three-months ended June 30, 2016 and June 30, 2015. Our provision for income tax expense was 32 percent and 34 percent of income before income taxes for the first half ended June 30, 2016 and June 30, 2015, respectively. The rate in the second quarters and first halves 2016 and 2015 were lower than the statutory rate due primarily to the effect of foreign operations where tax rates tend to be lower, the domestic manufacturing deduction and the research credit. The decrease in the effective tax rate for the first six months of2016 as compared to 2015 is primarily due to permanent enactment of the research and development credit whereby previously the related tax credit was not in the effective tax rate until enacted later in the year. -9- As of June 30, 2016 and December 31, 2015, the liability for gross unrecognized tax benefits was $187,000. With the exception of lapsing statutes of limitation it is expected that the amount of unrecognized tax benefits for positions which we have identified will not materially change in the next twelve months. Note 11 – Share-Based Compensation Stock Option Plans As of June 30, 2016, we have reserved 345,800 shares of common stock for options and other share-based incentive awards that are still available for grant under our2015 stock incentive plan, and 773,260 shares for options that have been granted under either the 2006 or 2015 stock incentive plan. We issue new shares of common stock upon exercise of stock options. Amounts recognized in the condensed consolidated financial statements related to share-based compensation are as follows (expressed in thousands): Three Months Ended June 30, Six Months Ended June 30, Total cost of share-based compensation $ 186 $ 161 $ 375 $ 322 Amount of income tax benefit recognized in earnings (5 ) ) (5 ) ) Amount charged against net income $ 181 $ 140 $ 370 $ 280 The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model (Black-Scholes). We use historical data to estimate the expected price volatility, expected option life and expected forfeiture rate. Our estimates are based on expected volatility for awards granted on daily historical trading data of our common stock for a period equivalent to the expected term of the award. The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant for the estimated life of the option. We estimate the expected term consistent with historical exercise and cancellation activity of its previous share-based grants with a seven or ten year as applicable contractual term. Forfeitures are based on historical experience. The dividend yield is calculated based upon the dividend payments made during the prior four quarters as a percent of the average stock price for that period. -10- A summary of the option activity for the first six months of 2016 is as follows (expressed in thousands, except share and per share amounts): Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value (in thousands) Options outstanding, December 31, 2015 797,378 $ 14.91 $ 453 Granted - Exercised ) 10.43 - - Cancelled or expired ) 15.71 - - Options outstanding, June 30, 2016 773,260 $ 14.92 $ 292 Options exercisable, June 30, 2016 492,985 $ 14.94 $ 278 The total intrinsic value of options exercised was $11,000 and $42,000 during the three-months ended June 30, 2016 and June 30, 2015, respectively, and $17,000 and $183,000 during the six-months ended June 30, 2016 and June 30, 2015, respectively. As of June 30, 2016, there was $583,000 of total unrecognized compensation cost related to unvested share-based compensation granted under our plans. That cost is expected to be recognized over a weighted-average period of 0.8 years. The total fair value of option shares vested during the three-months ended June 30, 2016 and June 30, 2015 was zero and $88,000, respectively and zero and $176,000 during the six-months ended June 30, 2016 and June 30, 2015, respectively. Employee Stock Purchase Plan On May 27, 2015, our shareholders approved the 2015 Employee Stock Purchase Plan (“Purchase Plan”) whereby 50,000 shares of common stock will be available for future sale. The first offering period began on January 1, 2016 and provides participants an option to purchase shares of our common stock at a price per share equal to 85 percent of the value of the share of common stock at the beginning or end of the offering period (whichever is less). For the offering period ended June 30, 2016, 1,803 shares were purchased under the plan. Note 12 – Business Segments We have four operating segments, structured by differences in products and services, that are regularly reviewed by our chief operating decision maker to make decisions about allocating resources and assessing segment performance. The segment performance is evaluated at segment operating income which is defined as gross profit less selling, general and administrative expenses and research and development expenses. General corporate expenses, including costs associated with various support functions such as human resources, information technology, finance and accounting, and general and administrative costs, are allocated to the reportable segments primarily on the basis of segment gross margin. Our four operating segments have been aggregated into three reportable segments. We aggregated our Other Products and Services operating segment into the Industrial Analyzers Products and Services segment based on minimal business activity and materiality. The Package Testing segment provides customers with the ability to assess package performance, shelf-life, package improvement, cost reduction, sustainability and product safety using Modified Atmosphere Packaging and other technologies. The Permeation segment includes instruments and services that measure the rate at which various gases and vapors permeate through a variety of materials. The Industrial Analyzers and Other segment includes advanced gas analysis and monitoring instrumentation used in applications such as oil and gas exploration, beverage and specialty gas analysis, industrial hygiene and safety, food safety, environmental air monitoring and homeland security. -11- The accounting policies of the reportable segments are the same as those described in Note 1 to the Consolidated Financial Statements found in our Annual Report on Form 10-K for the fiscal year ended December 31, 2015. Intersegment revenue for the three and six-months ended June 30, 2016 and June 30, 2015 were insignificant. Financial information by reportable segment for the three and six-months ended June 30, 2016 and June 30, 2015 is as follows (expressed in thousands): Package Testing Permeation Industrial Analyzers and Other Unallocated - Corporate Consolidated Three Months Ended June 30, 2016 Revenue $ 7,328 $ 5,483 $ 2,820 $ - $ 15,631 Gross profit 4,113 3,296 - Operating income (loss) ) ) 853 Three Months Ended June 30, 2015 Revenue $ 6,473 $ 5,966 $ 2,610 $ - $ 15,049 Gross profit 3,472 3,416 1,138 - 8,026 Operating income (loss) 556 1,143 ) ) 1,064 Six Months Ended June 30, 2016 Revenue $ 14,331 $ 10,766 $ 5,264 $ - $ 30,361 Gross profit 8,144 6,291 2,440 - 16,875 Operating income (loss) 1,543 1,328 ) ) 1,616 Six Months Ended June 30, 2015 Revenue $ 13,229 $ 12,068 $ 5,112 $ - $ 30,409 Gross profit - Operating income (loss) 1,444 1,821 ) ) 2,203 -12- Item 2.
